DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to registering a user device associated with a first user and at least a second user with a vehicle communication system app; creating a first user profile of the first user, wherein said first user profile comprises information selected from a group consisting of a VIN, a license tag number, a car model number, a registration number, a car nickname, a car biography and a car picture . . . receiving said message by the vehicle communication system app of at least said second user., classified in H04W 4/46 (See Figs. 6 and 9).
Claims 18-20, drawn to registering a user device associated with a first mobile user with a vehicle communication app; registering at least a second non-mobile user with the vehicle communication system app; creating a first user profile of the first user, wherein said first user profile includes information selected from a group consisting of a favorite restaurant, a favorite gas station and a favorite shopping store; . . . receiving said message by the vehicle communication system app of said second non- mobile user, wherein said message is a geolocation of said first user, classified in G06Q 30/0265, H04W 4/44 (See Figs. 6 and 9).
Inventions Group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I and II has separate utility such as I. registering a user device associated with a first user and at least a second user with a vehicle communication system app; creating a first user profile of the first user, wherein said first user profile comprises information selected from a group consisting of a VIN, a license tag number, a car model number, a registration number, a car nickname, a car biography and a car picture . . . receiving said message by the vehicle communication system app of at least said second user and II. registering a user device associated with a first mobile user with a vehicle communication app; registering at least a second non-mobile user with the vehicle communication system app; creating a first user profile of the first user, wherein said first user profile includes information selected from a group consisting of a favorite restaurant, a favorite gas station and a favorite shopping store; . . . receiving said message by the vehicle communication system app of said second non- mobile user, wherein said message is a geolocation of said first user.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Hrina, David on 07/18/2022, a provisional election was made to prosecute the invention of Group I: Claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S. Provisional Application No. 63/022,114, which was filed on May 8, 2020.
The disclosure of the prior-filed application, Application No. 63/022,114, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims: 1-17 of this application:
Accordingly, the effective filing date for Claims 1-17 is 05/05/2021 when non-provisional application was filed.



Claim Objections
Claim 1 recites the limitation “detecting at least another vehicle and at least said second user having the vehicle communication system app connected thereto"   It is unclear if detection of at least another vehicle is separate and distinct from detecting at least said second user.  According to [0042] of the originally filed application, it appears to mean detecting at least another vehicle is equivalent to detecting at least said second user.  Appropriate correction (similar to Claims 10 and 18) is required.
Claims 1, 3, 4, 5, 6, 8, 9, 10, 12, 13, 14, 15, 17 are objected to because of the following informalities:  Claims 1, 3, 4, 5, 6, 8, 9, 10, 12, 13, 14, 15, 17 recite “vehicle communication system app”  It appears to mean “vehicle communication system application”, and it is examined as such.  However, when the abbreviation appears for the first time, a full word or phrase which stands for the abbreviation needs to be included.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 9, 10, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20220223045 A1) in view of Galang (US 20200066149 A1) and Li (US 20180338241 A1)

Re: Claim 1 
Edwards discloses a method of building a vehicle profile and enabling a vehicle to vehicle communication, the method comprising the steps of: 
installing the vehicle communication system app in a vehicle operated by said first user; (See Edwards Fig. 1. [0035] user device 112 may be . . . a vehicle-carried computer)
See Edwards Fig. 3. [0039] Vehicle-to-vehicle communication application 320 may be a module dedicated to performing some or all steps of the disclosed methods for vehicle-to-vehicle communication. Vehicle-to-vehicle communication application 320 may be configured as hardware, software, or a combination thereof. 
detecting at least another vehicle and at least said second user (See Edwards [0061] The driver of vehicle 120) having the vehicle communication system app connected thereto; 
See Edwards Fig. 4, [0049] In step 408, server 130 may determine a target vehicle for the request, based on the request and based on the position of the first vehicle. . . .Server 130 may then determine a nearby vehicle with the matching relative position as the target vehicle.
NOTE: As mentioned above, V2V communication application 320 enables V2V communication.  
sending a message by said first user to the vehicle communication system app of said first user; 
See Edwards Figs. 1 and 5. [0050]  In step 502, user device 112 may receive a driver's request for communicating with another vehicle. . . . For example, vehicle-to-vehicle communication application 320 may employ a voice recognition algorithm to interpret a user's voice input. After vehicle-to-vehicle communication application 320 is activated, the driver of vehicle 110 may further provide the request she wishes to send to another vehicle. For example, the driver of vehicle 110 may indicate that she wants to request a vehicle in front of her (e.g., vehicle 120) to move to another lane or request a vehicle (e.g., vehicle 120) on a nearby left lane to allow vehicle 110 to cut into the left lane.
transmitting said message of said first user to the vehicle communication system app of at least said second user; and (See Edwards  [0063] user device 112 may send the request for communication to user device 122 directly, instead of via server 130)
See Edwards Figs. 1 and 5. [0061] For example, if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  
receiving said message by the vehicle communication system app of at least said second user.  
See Edwards Figs. 1 and 5. [0061] For example, if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  

Edwards does not appear to explicitly disclose registering a user device associated with a first user and at least a second user with a vehicle communication system app; creating a first user profile of the first user, wherein said first user profile comprises information selected from a group consisting of a VIN, a license tag number, a car model number, a registration number, a car nickname, a car biography and a car picture; entering said first user profile into the vehicle communication system app; 
In a similar endeavor, Galang discloses registering a user device associated with a first user and at least a second user with a vehicle communication system app; See Galang Fig. 1. [0041] As multiple users create user accounts on the web portal (using other vehicles, for example). . . After the users have registered via the web portal, they and their associated vehicles are now registered to participate in challenges, and the V2V challenge application 136 may be active on their vehicles. [0045] the V2V challenge application 136 then initiates the challenge which is transmitted wirelessly via communications module 150 over network 200 or directly to second vehicle 206)
See Galang Fig. 1. [0039] a vehicle occupant desiring to challenge other vehicle occupants may register with the server by accessing a web portal associated with the V2V challenge application 136 of electronic control unit 130. For example, an owner/driver/occupant of vehicle 102 desiring to initiate or accept challenges may access a web portal by using instrument clusters display 140
creating a first user profile of the first user, wherein said first user profile comprises information selected from a group consisting of a VIN, a license tag number, a car model number, a registration number, a car nickname, a car biography and a car picture;
See Galang Fig. 1.  [0039]  The user may enter a user name and provide a password to authenticate the user on the web portal. The user may also provide a variety of personal identifying information and/or vehicle identifying information including, but not limited to, the user's name, home location, vehicle make, vehicle model, vehicle model year, vehicle configuration, vehicle identification number, and or other information.
entering said first user profile into the vehicle communication system app; 
See Galang Fig. 1. [0040] the web portal may accesses a database, such as may form a part of remote computing device 202, that is available through network 200 that includes a variety of vehicle data that can be associated with a user account based on the entered vehicle identification number. 
detecting at least another vehicle and at least said second user having the vehicle communication system app connected thereto; 
See Galang Fig. 2. [0042] when the V2V challenge application 136 is initiated, the system may automatically scan the proximate area (for example, within a 0.25 mile range) to identify other vehicles registered to participate in V2V challenges.
Note, Edwards and Galang are analogous art because both are directed to V2V communications (See Edwards Abstract and Galang Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards invention by employing the teaching as taught by Galang to provide the limitation.  The motivation for the combination is given by Galang which ensures each user using the vehicle communication application is properly registered and provides security measure.

	Edwards in view of Galang does not appear to explicitly disclose displaying said first user profile on a dashboard display of said vehicle of said first user; 
In a similar endeavor, Li discloses 
entering said first user profile into the vehicle communication system app; 
See Li Figs. 18C and 19. [0171] The handset 102 then navigates to screen 1902/2002 where the user can enter the required information. He/she then enters requested parameters, such as: the user's chosen account security password 1914/2014 and 1916/2016 (for added security), his/her handset own chosen password 1918/2018, email address (for password recovery), vehicle identification, home address. . . which all will be transmitted by the handset to the Dev for processing and storage.
displaying said first user profile on a dashboard display of said vehicle of said first user; 
See Li Figs. 18C and 19. [0387] Furthermore, communication between one another among Devs A, B and C via SRC media, allows their respective controlled vehicles to display, on their dashboard GPS screens (1802C of FIG. 18C), their respective positions along each car make and model numbers (refer to 1933 and 1934 in FIG. 19).
NOTE: Also See [0307] The user needs to fill out the remaining information and upon completion it is presented as shown in screen 1930/2030.
Note, Edwards in view of Galang and Li are analogous art because both are directed to communications with vehicles (See Edwards Abstract and Li Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang invention by employing the teaching as taught by Li to provide the limitation.  The motivation for the combination is given by Li which provides the vehicular system to be user friendly.

Re: Claim 2
Edwards in view of Galang and Li discloses wherein said message is information selected from a group consisting of a safety hazard, a weather condition, a policing on a road, a high traffic area, a road construction, an upcoming vehicular accident, an emergency assistance request, and a personal topic.  
See Edwards Fig. 1. [0053] For example, both vehicles 110 and 120 are driving in the same direction on a highway and on the same fast lane (e.g., the leftmost lane). Vehicle 110 is initially behind vehicle 120, but the driver of vehicle 110 feels vehicle 120 is too slow for the fast lane and blocks the traffic. Thus, vehicle 110 may request vehicle 120 to change to another lane (e.g., a lane on the right). 

Re: Claim 5
Edwards in view of Galang and Li discloses wherein said receiving said message by the vehicle communication system app of said second user includes an audible broadcast of said message.  
See Edwards Figs. 1 and 5. [0061]  if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  

Re: Claim 7
Edwards in view of Galang and Li discloses wherein said message is communicated from said first user to at least said second user directly in real-time, and 
See Edwards  [0063] user device 112 may send the request for communication to user device 122 directly, instead of via server 130).  [0053] Vehicle 110 is initially behind vehicle 120, but the driver of vehicle 110 feels vehicle 120 is too slow for the fast lane and blocks the traffic. Thus, vehicle 110 may request vehicle 120 to change to another lane (e.g., a lane on the right). 
NOTE:  Unless the request to change the lane is in real-time, the request is useless.
further wherein said message is selected from a group consisting of a road alert, a traffic alert, a safety hazard, a weather alert, and a vehicle alert.  
See Edwards Fig. 1. [0053] Vehicle 110 is initially behind vehicle 120, but the driver of vehicle 110 feels vehicle 120 is too slow for the fast lane and blocks the traffic. Thus, vehicle 110 may request vehicle 120 to change to another lane (e.g., a lane on the right). 

Re: Claim 9
Edwards in view of Galang and Li discloses wherein said transmitting said message of said first user to the vehicle communication system app of at least said second user comprises transmitting said message to a group of users proximal to said first user.  (See Edwards  [0063] user device 112 may send the request for communication to user device 122 directly, instead of via server 130)
See Edwards Fig. 1. [0056] the first vehicle may request for communicating with multiple vehicles (step 402), or server 130 may determine multiple target vehicles (step 408). For example, in a heavy traffic the first vehicle may want to get in the lane on its left hand side. Server 130 may transmit a request to multiple vehicles in the left lane (step 410) and track the multiple vehicles' relative positions with respect to the first vehicle (step 412). 

Re: Claim 10
Edwards in view of Galang and Li discloses a method of generating a vehicle-based network for a group of users connected on a content sharing platform, the method comprising the steps of: 
registering a user device associated with a first user and at least a second user with a vehicle communication system app; 
creating a first user profile of the first user, wherein said first user profile includes information selected from a group consisting of a VIN, a license tag number, a car model number, a registration number, a car nickname, a car biography and a car picture;
entering said first user profile into the vehicle communication system app;
installing the vehicle communication system app in a vehicle operated by said first user; 
displaying said first user profile on a dashboard display of said vehicle of said first user; 
detecting at least said second user having the vehicle communication system app connected thereto; 
sending a message by said first user to the vehicle communication system app of said first user; 
transmitting said message of said first user to the vehicle communication system app of at least said second user, 
wherein said message is communicated from said first user to at least said second user directly and in real-time; and 
See Edwards  [0063] user device 112 may send the request for communication to user device 122 directly, instead of via server 130).  [0053] Vehicle 110 is initially behind vehicle 120, but the driver of vehicle 110 feels vehicle 120 is too slow for the fast lane and blocks the traffic. Thus, vehicle 110 may request vehicle 120 to change to another lane (e.g., a lane on the right). 
NOTE: Also See [0050] for additional example re “request a vehicle in front of her (e.g., vehicle 120) to move to another lane or request a vehicle (e.g., vehicle 120) on a nearby left lane to allow vehicle 110 to cut into the left lane”
NOTE:  Unless the request to change the lane is in real-time, the request is useless.
receiving said message by the vehicle communication system app of said second user.  
NOTE: See the rejection of Claim 1.

Re: Claim 11
Edwards in view of Galang and Li discloses wherein said message is information selected from a group consisting of a safety hazard, a weather condition, a policing on a road, a high traffic area, a road construction, an upcoming vehicular accident, an emergency assistance request, and a personal topic.  
See Edwards Fig. 1. [0053] For example, both vehicles 110 and 120 are driving in the same direction on a highway and on the same fast lane (e.g., the leftmost lane). Vehicle 110 is initially behind vehicle 120, but the driver of vehicle 110 feels vehicle 120 is too slow for the fast lane and blocks the traffic. Thus, vehicle 110 may request vehicle 120 to change to another lane (e.g., a lane on the right). 

Re: Claim 14
Edwards in view of Galang and Li discloses wherein said receiving said message by the vehicle communication system app of said second user includes an audible broadcast of said message.  
See Edwards Figs. 1 and 5. [0061]  if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  

Re: Claim 16
Edwards in view of Galang and Li discloses wherein said message is selected from a group consisting of a road alert, a traffic alert, a safety hazard, a weather alert, and a vehicle alert.  
See Edwards Fig. 1. [0053] Vehicle 110 is initially behind vehicle 120, but the driver of vehicle 110 feels vehicle 120 is too slow for the fast lane and blocks the traffic. Thus, vehicle 110 may request vehicle 120 to change to another lane (e.g., a lane on the right). 


Claims 3, 4, 8, 12, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Galang and Li as applied to Claim 1 above, and further in view of Bai (US 20100248618 A1).

Re: Claim 3
Edwards in view of Galang and Li discloses wherein said receiving said message by the vehicle communication system app of said second user includes a visual of said message.  
See Edwards Figs. 1 and 5. [0061] For example, if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  
Edwards in view of Galang and Li does not appear to explicitly disclose a visual message being a text message. 
In a similar endeavor, Bai discloses wherein said receiving said message by the vehicle communication system app (See Bai [0006] Vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2X) applications require a minimum of one entity to send information to another entity. For example, many vehicle-to-vehicle safety applications can be executed on one vehicle by simply receiving broadcast messages from a neighboring vehicle) of said second user includes a text of said message.  
See Bai [0019]  the messages transmitted between the vehicles 32 can be   . . . Further, the chatting session can be displayed as text on a screen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang and Li invention by employing the teaching as taught by Bai to provide the limitation.  The motivation for the combination is given by Bai which improves clarity of the message received.

Re: Claim 4
Edwards in view of Galang, Li and Bai discloses wherein said receiving said message by the vehicle communication system app of said second user further includes selectively accepting or declining said text of said message.  
See Bai Fig. 2, [0016] The other vehicles 32 that may receive the message from the initiator vehicle 34 requesting a chatting session may not have the service turned on or may choose to not want to talk about that particular topic or be part of a chatting session for some other reason, and will just disregard the chatting request message, but will pass it on to other vehicles in the area
The motivation for the combination is given by Bai which provides option to the recipient and improves V2V communications.

Re: Claim 8
Edwards in view of Galang and Li discloses wherein sending a message by said first user to the vehicle communication system app of said first user further comprises an audio input from said first user, and 
See Edwards Figs. 1 and 5. [0060] In some embodiments, vehicle-to-vehicle communication application 320 may be voice activated. For example, vehicle-to-vehicle communication application 320 may employ a voice recognition algorithm to interpret a user's voice input. 
further wherein the vehicle communication system app converts said audio input to a visual message.  
See Edwards Figs. 1 and 5. [0061] if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  
Edwards in view of Galang and Li does not appear to explicitly disclose a visual message being a text message. 
In a similar endeavor, Bai discloses further wherein the vehicle communication system app converts said audio input to a text message.  
See Bai [0019] the messages transmitted between the vehicles 32 can be digitally encoded voice messages where what is heard by the vehicle occupants is the actual voice of the other person in the other vehicle. Alternatively, the vehicles 32 can be equipped with synthesizers where the particular signals are synthesized and what is heard by vehicle occupants is synthesized speech. Further, the chatting session can be displayed as text on a screen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang and Li invention by employing the teaching as taught by Bai to provide the limitation.  The motivation for the combination is given by Bai which improves clarity of the message received.

Re: Claim 12
Edwards in view of Galang and Li discloses wherein said receiving said message by the vehicle communication system app of said second user includes a visual of said message.  
See Edwards Figs. 1 and 5. [0061] For example, if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  
Edwards in view of Galang and Li does not appear to explicitly disclose a visual message being a text message. 
In a similar endeavor, Bai discloses wherein said receiving said message by the vehicle communication system app (See Bai [0006] Vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2X) applications require a minimum of one entity to send information to another entity. For example, many vehicle-to-vehicle safety applications can be executed on one vehicle by simply receiving broadcast messages from a neighboring vehicle) of said second user includes a text of said message.  
See Bai [0019]  the messages transmitted between the vehicles 32 can be   . . . Further, the chatting session can be displayed as text on a screen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang and Li invention by employing the teaching as taught by Bai to provide the limitation.  The motivation for the combination is given by Bai which improves clarity of the message received.

Re: Claim 13
Edwards in view of Galang, Li and Bai discloses wherein said receiving said message by the vehicle communication system app of said second user further includes selectively accepting or declining said text of said message.  
See Bai Fig. 2, [0016] The other vehicles 32 that may receive the message from the initiator vehicle 34 requesting a chatting session may not have the service turned on or may choose to not want to talk about that particular topic or be part of a chatting session for some other reason, and will just disregard the chatting request message, but will pass it on to other vehicles in the area
The motivation for the combination is given by Bai which provides option to the recipient and improves V2V communications.

Re: Claim 17
Edwards in view of Galang and Li discloses wherein sending a message by said first user to the vehicle communication system app of said first user further comprises an audio input from said first user, and 
See Edwards Figs. 1 and 5. [0060] In some embodiments, vehicle-to-vehicle communication application 320 may be voice activated. For example, vehicle-to-vehicle communication application 320 may employ a voice recognition algorithm to interpret a user's voice input.
further wherein the vehicle communication system app converts said audio input to a visual message.  
See Edwards Figs. 1 and 5. [0061] if vehicle 120 is the target vehicle of the request, server 230 may transmit the request to user device 122, which may generate a visual or audio prompt indicating the request.  
Edwards in view of Galang and Li does not appear to explicitly disclose a visual message being a text message. 
In a similar endeavor, Bai discloses further wherein the vehicle communication system app converts said audio input to a text message.  
Bai (US 20100248618 A1) [0019] the messages transmitted between the vehicles 32 can be digitally encoded voice messages where what is heard by the vehicle occupants is the actual voice of the other person in the other vehicle. Alternatively, the vehicles 32 can be equipped with synthesizers where the particular signals are synthesized and what is heard by vehicle occupants is synthesized speech. Further, the chatting session can be displayed as text on a screen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang and Li invention by employing the teaching as taught by Bai to provide the limitation.  The motivation for the combination is given by Bai which improves clarity of the message received.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Galang and Li as applied to Claim 1 above, and further in view of Regmi (US 20180308360 A1)

Re: Claim 6
Edwards in view of Galang and Li does not appear to explicitly disclose wherein said receiving said message by the vehicle communication system application of said second user further includes selectively accepting or declining said audible broadcast of said message.  
In a similar endeavor, Regmi discloses wherein said receiving said message by the vehicle communication system application of said second user further includes selectively accepting or declining said audible broadcast of said message.  
See Regmi [0032] Each of the vehicles at the intersection may receive this message and perform actions accordingly. In order to avoid processing unwanted messages, V2V software running in a recipient's vehicle may filter it out if it is not directly affected by the left turn signal. For example, each vehicle may determine whether there is a risk that its path will cross with the first vehicle 206. If there is a risk the receiving vehicle may receive and process the message indicating the intention of the first vehicle. Otherwise, the message may be ignored and remain unprocessed by the receiving vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang and Li invention by employing the teaching as taught by Regmi to provide the limitation.  The motivation for the combination is given by Regmi which provides option to the recipient and improves V2V communications.

Re: Claim 15
Edwards in view of Galang and Li does not appear to explicitly disclose wherein said receiving said message by the vehicle communication system app of said second user further includes selectively accepting or declining said audible broadcast of said message.  
In a similar endeavor, Regmi discloses wherein said receiving said message by the vehicle communication system application of said second user further includes selectively accepting or declining said audible broadcast of said message.  
See Regmi [0032] Each of the vehicles at the intersection may receive this message and perform actions accordingly. In order to avoid processing unwanted messages, V2V software running in a recipient's vehicle may filter it out if it is not directly affected by the left turn signal. For example, each vehicle may determine whether there is a risk that its path will cross with the first vehicle 206. If there is a risk the receiving vehicle may receive and process the message indicating the intention of the first vehicle. Otherwise, the message may be ignored and remain unprocessed by the receiving vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Edwards in view of Galang and Li invention by employing the teaching as taught by Regmi to provide the limitation.  The motivation for the combination is given by Regmi which provides option to the recipient and improves V2V communications.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644